DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dangelo (US 2005/0046017 A1).

Re. claim 10: Dangelo discloses an electronics cooling system, comprising:
a heat plate (404, 504); (see fig. 4-5; para. 0025-0029)
a printed circuit board (PCB)  (406, 506) including a heat generating component (402, 502), wherein the PCB includes a first side (bottom side) and a second side (top side) opposite the first side, and wherein the heat generating component is located on the first side and the heat plate is located on the second side; and (see fig. 5; para. 0025-0029)
a plurality of microtubes (408, 508) each having a first end (bottom of 408, 508) and a second end, the first end being connected (at least thermally connected) to the PCB and the second end being connected (at least thermally connected) to the heat plate. (see fig. 5; para. 0025-0029)

Re. claim 13: Dangelo discloses wherein the plurality of microtubes (408, 508)  have a thermal conductivity that is higher than copper. (see para. 0025-0027)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dangelo as applied to claim 10 above, and further in view of Eckblad et al. (US 6,407,922 B1).

Re. claim 12: Dangelo fails to disclose:
wherein the plurality of microtubes are connected to the heat generating component with a first spatial density and to the heat plate with a second spatial density, and wherein the first spatial density is greater than the second spatial density.
However, Eckblad discloses:
wherein the plurality of microtubes (centrally located 17) are connected to the heat generating component (11) with a first spatial density (closer to each other) and to the heat plate (7) with a second spatial density (spaced apart from each other), and wherein the first spatial density is greater than the second spatial density. (see fig. 1, 2; col. 5-6)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the microtubes to the heat generating component with greater density than the heat plate of Dangelo as taught by Eckblad. One of ordinary skill would have been motivated to do this in order to make heat conduction from the first end to the second end more effective and efficient. (Eckblad col. 3 ln. 53 – col. 4 ln. 16)

Re. claim 14: Dengelo fails to disclose:
wherein the plurality of microtubes are formed from annealed pyrolytic graphite.
However, Eckblad discloses:
wherein the plurality of microtubes (17) are formed from annealed pyrolytic graphite. (see Fig. 1, 2; col. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the microtubes of Dangelo from annealed pyrolytic graphite as taught by Eckblad. One of ordinary skill would have been motivated to do this in order to make the microtubes highly thermally conductive and very effectively act to conduct heat very efficiently in one direction. (Eckblad col. 2 ln 45-50)

Re. claim 15: Dangelo fails to disclose:
a second plurality of microtubes connected to the heat generating component with a third spatial density and to the heat plate with a fourth spatial density.
However, Eckblad discloses:
a second plurality of microtubes (radially outward 17) connected to the heat generating component (11) with a third spatial density (high density at edges of 11) and to the heat plate (7) with a fourth spatial density (lower density at left and right sides). (see fig. 1, 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the microtubes to the heat generating component with greater density than the heat plate of Dangelo as taught by Eckblad. One of ordinary skill would have been motivated to do this in order to make heat conduction from the first end to the second end more effective and efficient. (Eckblad col. 3 ln. 53 – col. 4 ln. 16)

Allowable Subject Matter
Claims 1-9 and 17-20 are allowed.
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claims 1 and 11: the limitations of “a two-phase immersion cooling fluid” in combination with the remaining limitations in the claim cannot be found in the prior art. The combination of microtubes in the claimed configuration along with a two-phase immersion cooling fluid would not have been obvious to one of ordinary skill in the art. 

Re. claim 16: the limitations of “a portion of the plurality of microtubes are routed to a remote location” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill in the art would not have been motivated to route the microtubes to a remote location rather than the heat plate taught by the prior art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 30, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835